Case: 21-60764     Document: 00516285466       Page: 1    Date Filed: 04/19/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                        April 19, 2022
                                No. 21-60764                            Lyle W. Cayce
                              Summary Calendar                               Clerk


   Louis Gonzalez, Individually and on behalf of all others similarly
   situated, Plaintiffs, also known as Carlos Ramos Sanchez,

                                                         Plaintiff—Appellant,

                                     versus

   Warden Shawn R. Gillis; Unit Manager Joseph January,
   In his individual and official capacity; Unit Counselor Cynthia
   Pernell, In her individual and official capacities; Custody Officer
   Tatyana Lewis, In her individual and official capacities; Custody
   Officer Randy Woods, Jr., In his individual and official capacities;
   Jerome Brown; Kila Blanton; Vandriana Norman;
   Michael Wells,

                                                      Defendants—Appellees.


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 5:20-CV-158


   Before Smith, Higginson, and Willett, Circuit Judges.
Case: 21-60764      Document: 00516285466           Page: 2   Date Filed: 04/19/2022

                                     No. 21-60764


   Per Curiam:*
          Louis Gonzalez, immigration detainee # A209-413-252, has moved to
   proceed in forma pauperis (IFP) on appeal from the district court’s dismissal
   of his complaint raising claims arising under 42 U.S.C. § 1983, 42 U.S.C.
   § 1985(3), Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
   403 U.S. 388 (1971), and state law. The district court denied Gonzalez leave
   to proceed IFP on appeal and certified that the appeal was not taken in good
   faith. By moving in this court to proceed IFP, Gonzalez is challenging the
   district court’s certification decision. See Baugh v. Taylor, 117 F.3d 197, 202
   (5th Cir. 1997). Our inquiry is limited to whether the appeal “involves legal
   points arguable on their merits (and therefore not frivolous).” Howard v.
   King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation
   omitted).
          Regarding his claims arising under § 1983, Gonzalez has expressly
   abandoned any challenge to the district court’s dismissal of them. Instead,
   Gonzalez first argues that the district court erred in finding that his request
   for injunctive relief was moot. Because he was transferred from the offending
   institution and cannot either show a demonstrated probability or a reasonable
   expectation that he would be transferred back there or show that he likely
   would be released and later detained there again, any claim for injunctive
   relief is moot. See Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002).
          He also argues that the district court wrongly found that he could not
   raise an equal protection claim against the defendants in a Bivens suit because
   they work at a privately operated institution. Neither the Supreme Court nor
   any circuit yet has recognized a cause of action under Bivens against
   employees of privately run prisons or private entities acting under color of



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 21-60764       Document: 00516285466           Page: 3   Date Filed: 04/19/2022




                                      No. 21-60764


   federal law, Minneci v. Pollard, 565 U.S. 118, 131 (2012); Correctional Services
   Corp. v. Malesko, 534 U.S. 61, 63-64 (2001); Ziglar v. Abbasi, 137 S. Ct. 1843,
   1857 (2017), and Gonzalez has not given analysis that would justify a new
   Bivens remedy as to his immigration detention complaints.
            Gonzalez further asserts that the district court erred in determining
   that he did not allege a conspiracy claim under 42 U.S.C. § 1985(3) based on
   the defendants’ purported discriminatory conduct. However, he has offered
   no specific facts to support his assertion that there was a conspiracy to
   deprive him of his constitutional rights on account of his race. His conclusory
   allegations of an agreement do not state a plausible conspiracy claim. See
   Body by Cook, Inc. v. State Farm Mut. Auto. Ins., 869 F.3d 381, 389-90 (5th Cir.
   2017).
            Finally, Gonzalez contends that the district court erred in finding that
   he did not allege sufficient facts to state a claim under Mississippi law for the
   tort of intentional infliction of emotional distress. There is no indication that
   the actions alleged by Gonzalez evoke outrage or revulsion in civilized society
   and exceed all possible bounds of decency such that they are viewed as
   atrocious and entirely intolerable. See White v. Walker, 950 F.2d 972, 978
   (5th Cir. 1991); see also Tebo v. Tebo, 550 F.3d 492, 497 (5th Cir. 2008).
            Gonzalez does not raise a nonfrivolous issue for appeal, and his IFP
   motion is denied. See Baugh, 117 F.3d at 202. The appeal lacks arguable merit
   and is dismissed as frivolous. See id. at 202 n.24; Howard, 707 F.2d at 219-
   20; 5th Cir. R. 42.2.
            IFP MOTION DENIED; APPEAL DISMISSED.




                                           3